DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a non-final office action mailed 05/11/2021. Claims 1 and 7 were amended; claims 13-18 were cancelled, and no claim was added in a reply filed 10/11/2021. Therefore claims 1-12 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 10/11/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-12, 14-15 and 18 has been withdrawn. 
Applicant's arguments filed 10/11/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended claims are patent eligible because similar to Example 42, the current claims allows the host computer to communicate with the healthcare provider to receive specific healthcare rules for the healthcare cargo in the healthcare provider’s format and convert the healthcare rules to a format usable by the host computer (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes that in Example 42, according to the specification, the invention was directed towards “a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated” Which solved challenges with keeping 
 On the other hand, the current invention is not directed towards solving a problem with keeping the records updated, it is rather directed towards transporting healthcare cargo. Moreover, the specification is silent on how the data is inputted and converted into a standard format. Therefore, the current claims are distinguishable from Example 42 and not patent eligible (please see MPEP 2106.05(c)” For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation”). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “  a rules engine to check for healthcare cargo rules associated with the product code and receiving healthcare rules, in a second format different than the first format, in return from the third computing device and converting the healthcare rules from the second format to the first format…. wherein the host computer can communicate with a third-party healthcare provider to receive specific healthcare rules for the healthcare cargo in the healthcare provider's format and convert the healthcare rules to a format usable by the host computer.”  The limitation is new matter because Examiner is unable to find support in the specification for it. 
Claim 7 recites “if the presence is identified, communicating by the host computer via the network to a third computing device that is remote from the host computer and includes a rules engine to check for healthcare cargo rules associated with the product code and receiving healthcare rules, in a second format different than the first format, in return from the third computing device and converting the healthcare rules from the second format to the first format”. The limitation is new matter because Examiner is unable to find support in the specification for it. 
Claims 2-6 and 8-12 are also rejected under 112a for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identifying, by [a first party], a presence of the unit of healthcare cargo based, at least in part on the product code, associated with the unit of healthcare cargo; if the presence is identified, communicating by the [first party] to a third [party] that is remote from the [first party] and includes a rules [ledger] to check for healthcare cargo rules associated with the product code and receiving healthcare rules, in a second format different than the first format, in return from the third [party] and converting the healthcare rules from the second format to the first format; receiving, by the [first party] at a first time instant, first data in the first format associated with the unit of healthcare cargo from the [second party]; storing, by the [first party], the received first data [in a ledger]; determining [by the first party], based at least in part on the at least one type of code and the healthcare rules, a first time interval which specifies an approximate -2-Attorney Docket No.: RA6086time between the first time instant and a subsequent time instant at which subsequent data for the unit of healthcare cargo is to be received; receiving a second time interval not equal to the first time interval from the [the second party]; determining the subsequent time instant based on the second time interval instead of the first time interval; receiving subsequent data in the first format for the unit of healthcare cargo prior to the subsequent time instant from the [second party]; and if subsequent data was not received prior to the subsequent time instant, outputting a notice when the second time interval has elapsed to the [second party] ”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial or legal interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In addition, the “identifying a presence of the unit of healthcare cargo based, at least in part, on at least one type of code from among the product code and a special handling code, associated with the unit of healthcare cargo”, “determining based at least in part on the at least one type of code and the healthcare rules, a first time interval which specifies an approximate -2-Attorney Docket No.: RA6086time between the first time instant and a subsequent time instant at which subsequent data for the unit of healthcare cargo is to be received” and “determining the subsequent time instant based on the second time interval instead of the first time interval” steps can also be identified as an abstract idea falling under mental processes that can be done in the human mind with the help of a pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claims recite computing system that includes a host computer, a database server, a webserver and a network interface, a network, the host computer having at least one processor and memory circuitry, a client computing device, a third computing device and rules engine (claim 1); non-transitory computer readable medium, a host computer, a network, a client computing device, third computing device and rules engine (claim 7). These limitations are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims further recites “receiving via a network from a client computing device that is remote from the host computer a product code in a first format from goods accepted for transit” (claim 1 and 7), “wherein the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0053238) (paragraph 21-26) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, electronic recordkeeping and storing and retrieving data from a memory are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and outputting steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 2, 4-5 and 10-11 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 
Dependent claims 3 and 9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/7 without successfully integrating the exception into a practical application (user interface coupled to the processor is recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment) or providing significantly more limitations. 
Dependent claims 6 and 12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/7 without successfully integrating the exception into a practical application or providing significantly more limitations (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, electronic recordkeeping and storing and retrieving data from a memory are a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)). 
Dependent claims 8 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 7 without successfully integrating the exception into a practical application (causing the processor to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Primary Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628